Rubin, J.,
dissents in a memorandum The majority misapprehends the nature of the defect in the step that resulted in injury to plaintiff. It is not merely the depression in the stair surface but also the condition and configuration of the exit area that represents a hazard to the theater patron. The evidence adduced by plaintiff is sufficient to state a prima facie case so as to withstand defendants’ motion for summary judgment dismissing the complaint.
Plaintiffs expert, a professional engineer, submitted an affidavit in which he discusses a number of deficiencies in both the design and the general condition of the area where the accident occurred. The slippery nature of the surfacing material, the insufficient length of the extension of the elevated platform surface beyond the exit door and the absence of any warning that the vestibule is at a higher level than the abutting sidewalk are all cited as factors contributing to the unsafe condition of the theater exit, factors that are completely ignored by the majority.
*409I cannot agree that the affidavit of plaintiffs expert, which includes detailed measurements and observations to justify the conclusions stated, is insufficient to support a prima facie case of negligence. In the absence of any evidence to suggest a material change in the condition of the exit area subsequent to plaintiffs injury, the majority’s dismissal of the affidavit as less than probative is unwarranted. Nor is it rendered inadmissible merely because it states that the egress violates provisions of the New York City Building Code, the proscription being limited to usurping the function of the trial court by defining the duty of care applicable under common law (e.g., Lipton v Kaye, 214 AD2d 319; Sawh v Schoen, 215 AD2d 291) or pursuant to statute (e.g., Rodriguez v New York City Hous. Auth., 209 AD2d 260; Ross v Manhattan Chelsea Assocs., 194 AD2d 332, 333). Moreover, the affidavit is unopposed by any contrary submission by an expert witness on behalf of defendants. Rather, it is defendants’ contention that the safety of the vestibule area is conclusively established because the building has been granted a certificate of occupancy. It should be apparent that if a claim of negligence in regard to the condition and maintenance of premises could be defeated merely by the submission of a certificate of occupancy, few such claims would ever proceed to trial.
Accordingly, the order of the Supreme Court should be affirmed.